Opinion issued March 28, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00888-CV
                            ———————————
             IN THE INTEREST OF E.V.V.M.-H., JR., A CHILD



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-03568J


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s decree terminating the parents’ parental

rights to their child. As to the mother, the trial court found that termination was

warranted under Texas Family Code subsections 161.001(b)(1)(D) and (E), and that

termination was in the best interest of the child under subsection 161.001(b)(2). As

to the father, the trial court found that termination was warranted under Texas Family
Code subsections 161.001(b)(1)(D), (E), and (O), and that termination was in the

best interest of the child under subsection 161.001(b)(2).

      In her appeal, the mother challenges the legal and factual sufficiency of the

evidence supporting each of the trial court’s findings. The father’s appointed

appellate counsel has moved to withdraw and filed an Anders brief, stating that, in

his professional opinion, the appeal is without merit and that there are no arguable

grounds for reversal. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                 BACKGROUND

      Since 2014, the mother has made her living as an unlicensed masseuse,

offering massages while dressed in lingerie. She uses online advertising to promote

these services. The advertisements feature provocative pictures and provides links

to lingerie that customers may buy for her to wear during their massage. The

mother’s online presence also contains sexually explicit photos. The mother

admitted that some of the terms and photos used in her online postings could lead

someone to believe that she was available for “full sessions,” but she denied having

sex with customers.

      At times, the mother has worked out of an office, but at trial, she testified that

she has been working out of the second bedroom in her apartment for about 10

months. When the mother schedules an appointment with customers, she does not

ask for their names or any form of identification. She provides them with directions


                                           2
to her apartment complex and the access number for the complex’s driveway gate.

The mother agreed that what she does for a living is dangerous and that some of the

men visiting the site where she advertised were predators looking for escorts, but

she denied ever having a problem with a customer.

      The father testified that he began smoking marijuana when he was 16 years

old. He quit when he joined the Navy at age 20, but eventually began abusing drugs

again. The Navy discharged him for using synthetic marijuana.

      The father and mother met through a dating website and moved in together

several months later. They would smoke marijuana together almost daily. They also

used methamphetamine and cocaine. The father would use cocaine most weekends

and the mother would join him once in a while. When they were not using drugs,

they had very little to do with each other. The mother described their relationship as

unhealthy, with verbal abuse that sometimes escalated to physical abuse.

      The mother discovered she was pregnant with Eddie in the fall of 2015, near

the end of the first trimester. She testified that she stopped using drugs at that time.

The father, however, testified that the mother stopped using methamphetamine, but

continued to use marijuana for a short time after learning she was pregnant. The

Department became involved in June 2016, when the mother tested positive for




                                           3
marijuana at Eddie’s birth.1 Eddie did not test positive; the mother explained that she

used the marijuana that day to alleviate her labor pains because the hospital would

not admit her. In August 2016, the father tested positive for both marijuana and

cocaine. Child Protective Services (CPS) referred the parents to Family-Based

Safety Services (FBSS), and the parents voluntarily placed the child with a caregiver.

      As part of her services, he mother underwent a psychiatric evaluation in late

2016. She was diagnosed with an anxiety disorder and received prescription

medication. The mother also successfully completed substance-abuse treatment. At

discharge, the treatment provider recommended that she continue to take the

prescribed medication to maintain her mental health. The mother nevertheless did

not return to the psychiatric clinic and stopped taking the medication.

      The father completed a drug assessment and was referred to substance-abuse

treatment. He submitted to random drug testing and successfully completed the

outpatient treatment program.

      In early 2017, CPS transitioned Eddie to his parents’ care. One evening shortly

thereafter, the parents had an altercation. The father went drinking with a friend one

night and left the mother alone to care for Eddie, who was ill. The mother asked the

father to return so they could take Eddie to the emergency room. The father arrived



1
      “Eddie” is a pseudonym. See TEX. R. APP. P. 9.8.

                                          4
home drunk and incoherent, which angered the mother, and they began fighting. The

father cornered the mother, who was holding Eddie, near the front door of the

apartment. A neighbor heard them fighting and called the police to intervene. The

father was charged with class A misdemeanor assault; he pleaded guilty to the charge

and served 30 days in county jail.

      After this incident, the parents stopped living together. The mother testified

that her relationship with the father ended, although other evidence at trial showed

that they still spent time together, even when a protective order was in place to

prevent the father from visiting the mother’s apartment.

      The mother admitted to the caseworker that domestic violence had been

ongoing in the parents’ relationship. She said that she had not disclosed the domestic

violence in the past because she wanted to move forward and have CPS’s

involvement end.

      The father told the caseworker a different story. He conceded that he had

pleaded guilty to the assault charge but denied hitting the mother. He accused the

mother of hitting him and frequently being the instigator of their fights. Evidence

shows that each was involved in incidents involving broken windows and other

property damage to the other’s home.




                                          5
      The Department re-opened the FBSS case due to the domestic violence

allegations and additional substance-abuse concerns. Both parents agreed to

participate in anger management, domestic violence, and individual counseling.

      By April 2017, neither parent had completed these services, and both had

relapsed into substance abuse. The father tested positive for marijuana and cocaine.

The mother, who was pregnant with her second child, was using alprazolam without

a prescription.

      In May, the mother did not appear for scheduled psychiatric and counseling

appointments or for drug testing. The father again tested positive for marijuana. In

June, the mother admitted to using alprazolam and marijuana, and the father

admitted to using marijuana and cocaine. The parents agreed to place the child with

a family friend. In late June, the Department filed the underlying petition, and the

trial court appointed the Department as Eddie’s temporary managing conservator.

      The father and mother continued to meet occasionally to use drugs and have

sex. When the mother was about 20 weeks’ pregnant, she went on a two-day cocaine

binge with the father, then tried to commit suicide by overdosing on alprazolam and

alcohol and cutting her wrists. A male companion took her to the emergency room

for treatment.

      At a psychological assessment in the fall of 2017, the mother admitted that

she had recently used marijuana. The written report from the assessment states that


                                         6
the mother did not appear to understand the effect that her drug use was having on

the unborn child. The mother continued to perform lingerie massages while

pregnant. Her online advertising at that time featured her pregnancy, and she testified

that she had consistent work during that time.

      Before giving birth to her second child, the mother arranged a private adoption

by a family in another state. After giving birth in November 2017, the mother signed

an affidavit relinquishing the baby to the adoptive parents.

      Around the same time, the father contacted the caseworker and informed her

that he intended to move to Alaska and wanted to relinquish his parental rights to

Eddie. In a Facebook posting a few months later, the father wrote that he was

thinking about moving to Colorado or Alaska to begin a marijuana growing business.

The father testified that he “gave up” on working towards Eddie’s return at that time.

He did not complete any of the services required under his family service plan and

did not see Eddie again until shortly before trial, when he attended two supervised

visits with the mother. The father testified that he continued to use marijuana and

would test positive for it.

      Several months before trial, the mother had another dating relationship that

also involved domestic violence, even while she was participating in the domestic-

violence program required by her service plan. Following one incident with this man,

she told the police that he had held a pillow over her head and placed his hands


                                          7
around her neck but didn’t choke her, and that she did not want to press charges. At

trial, the mother admitted that she had called the police, but denied that the man had

grabbed her neck; she claimed that they simply had a misunderstanding. The

caseworker testified to her concern that the mother lacked the judgment to avoid

violent men and would put Eddie at risk by continuing to become involved in abusive

relationships and to invite strange men into her home to earn money.

      When Eddie came into the Department’s custody in June 2017, he was placed

with foster parents and was in the same placement at time of trial. The foster mother

appeared at trial and expressed the family’s desire to adopt Eddie, telling the trial

court that the family loves Eddie and wants him to be part of their family. Eddie’s

guardian ad litem observed that Eddie is very loved and well cared for by the foster

family. Eddie has developed a strong bond with the family, and the family provides

him with a safe and nurturing home. Then two years old, Eddie was healthy,

growing, and thriving. He was developmentally on target, verbal, and able to recite

the alphabet.

                              MOTHER’S APPEAL

      The mother challenges the legal and factual sufficiency of the evidence

supporting the trial court’s findings that she knowingly placed or knowingly allowed

Eddie to remain in conditions or surroundings that endangered his physical or

emotional well-being; that she engaged in conduct or knowingly placed Eddie with


                                          8
persons who engaged in conduct that endangered his physical or emotional well-

being; and that termination of her parental rights is in Eddie’s best interest.

A.    Applicable Law and Standard of Review

      Parents’ rights to the “companionship, care, custody, and management” of

their child is a constitutional interest “far more precious than any property right.”

Santosky v. Kramer, 455 U.S. 745, 758–59 (1982); accord In re M.S., 115 S.W.3d
534, 547 (Tex. 2003). We therefore strictly scrutinize termination proceedings and

strictly construe the involuntary termination statutes in favor of the parent. Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985). Parental rights, however, are not absolute and

“[t]he rights of parenthood are accorded only to those fit to accept the accompanying

responsibilities.” In re A.V., 113 S.W.3d 355, 361 (Tex. 2003). Recognizing that

parents may forfeit their parental rights by their acts or omissions, the primary focus

of a termination suit is protection of the child’s best interest. Id.

      In a case to terminate parental rights by the Department under section 161.001

of the Family Code, the Department must establish, by clear and convincing

evidence, that (1) the parent committed one or more of the enumerated acts or

omissions justifying termination and, (2) termination is in the best interest of the

child. TEX. FAM. CODE § 161.001(b). Clear and convincing evidence is “the measure

or degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Id. § 101.007;


                                            9
see In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). “‘Only one predicate finding’

under section 161.001(b)(1) ‘is necessary to support a termination decree when there

is also a finding that termination is in the child’s best interest.’” In re A.M., 495
S.W.3d 573, 579 (Tex. App.—Houston [1st Dist.] 2016, pet. denied) (quoting A.V.,
113 S.W.3d at 362).

      In a legal-sufficiency review in a parental-rights termination case, we look at

all the evidence in the light most favorable to the finding to determine whether a

reasonable factfinder could have formed a firm belief or conviction that its finding

was true. J.F.C., 96 S.W.3d at 266. We assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could do so, disregarding all

evidence that a reasonable factfinder could have disbelieved or found incredible. Id.

      In a factual-sufficiency review in a parental-rights termination case, we

determine whether the evidence is such that a factfinder could reasonably form a

firm belief or conviction about the truth of the Department’s allegations. In re C.H.,

89 S.W.3d 17, 25 (Tex. 2002). By focusing on whether a reasonable factfinder could

form a firm conviction or belief, the appellate court maintains the required deference

for the factfinder’s role. Id. at 26. “An appellate court’s review must not be so

rigorous that the only factfindings that could withstand review are those established

beyond a reasonable doubt.” Id. We should consider whether disputed evidence is

such that a reasonable factfinder could not have resolved that disputed evidence in


                                         10
favor of its finding. J.F.C., 96 S.W.3d at 266. “If, in light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of the

finding is so significant that a factfinder could not reasonably have formed a firm

belief or conviction, then the evidence is factually insufficient.” Id.

B.     Endangerment Finding

       The mother contends that the evidence is legally and factually insufficient to

support the trial court’s predicate findings for termination under subsection

161.001(b)(1). Because only one predicate finding is necessary to support

termination if the evidence supports the trial court’s best-interest finding, we address

the mother’s challenge to the finding under subsection (E), which is dispositive of

this issue.

       Subsection (E) permits termination when a parent has endangered the child.

Specifically, it provides that a trial court may order termination upon a finding, by

clear and convincing evidence, that a parent “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the physical

or emotional well-being of the child.” TEX. FAM. CODE § 161.001(b)(1)(E).

“Endangerment means to expose to loss or injury, to jeopardize.” In re J.T.G., 121
S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.); see also In re M.C., 917
S.W.2d 268, 269 (Tex. 1996) (per curiam).




                                           11
      Termination under subsection (E) must be based on more than a single act or

omission; rather, the statute requires a voluntary, deliberate, and conscious course

of conduct by the parent. J.T.G., 121 S.W.3d at 125; see TEX. FAM. CODE

§ 161.001(b)(1)(E). It is not necessary, however, that the parent’s conduct be

directed at the child or that the child actually suffer injury. Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); J.T.G., 121 S.W.3d at 125. The

specific danger to the child’s physical or emotional well-being may be inferred from

parental misconduct standing alone. Boyd, 727 S.W.2d at 533; In re R.W., 129
S.W.3d 732, 738 (Tex. App.—Fort Worth 2004, pet. denied). Further, relevant

conduct may occur before or after a child’s birth. In re J.H.G., No. 01-16-01006-

CV, 2017 WL 2378141, at *6 (Tex. App.—Houston [1st Dist.] June 1, 2017, pet.

denied) (mem. op.); In re A.A.M., 464 S.W.3d 421, 426 (Tex. App.—Houston [1st

Dist.] 2015, no pet.).

      “As a general rule, conduct that subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of a child.” N.A.B. v.

Tex. Dep’t of Family & Protective Servs., No. 03-14-00377-CV, 2014 WL 6845179,

at *2 (Tex. App.—Austin Nov. 26, 2014, no pet.) (mem. op.). Illegal drug use may

support termination under section 161.001(b)(1)(E) because “it exposes the child to

the possibility that the parent may be impaired or imprisoned.” Walker v. Tex. Dep’t

of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App—Houston [1st Dist.]


                                        12
2009, pet. denied). And, because substance abuse harms the parenting relationship,

it can constitute endangerment even if it occurs outside the child’s presence. See In

re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); Walker, 312 S.W.3d at 617; see also In

re K.C.F., No. 01-13-01078-CV, 2014 WL 2538624, at *10 (Tex. App.—Houston

[1st Dist.] June 5, 2014, no pet.) (mem. op.) (“[A] parent’s decision to engage in

illegal drug use during the pendency of a termination suit, when the parent is at risk

of losing a child, may support a finding that the parent engaged in conduct that

endangered the child’s physical or emotional well-being.”).

      Although the mother testified that she stopped using drugs after discovering

she was pregnant with Eddie, some evidence indicates that she did not, and she tested

positive for marijuana the day Eddie was born. While this termination case was

pending, and she was pregnant with her second child, the mother went on a two-day

cocaine binge that ended in a suicide attempt. The mother also admitted to using

marijuana “pretty recently” before the psychological assessment conducted when

she was about seven or eight months’ pregnant with the second child. A mother’s

knowing use of drugs during pregnancy constitutes a conscious course of conduct

that endangers a child’s physical and emotional well-being. See J.O.A., 283 S.W.3d

at 345; In re C.J.S., 383 S.W.3d 682, 690 (Tex. App.—Houston [14th Dist.] 2012,

no pet.); In re A.S., 261 S.W.3d 76, 86 (Tex. App.—Houston [14th Dist.] 2008, pet.

denied); J.T.G., 121 S.W.3d at 125; see also In re E.A.W.S., No. 02-06-00031-CV,


                                         13
2006 WL 3525367, at *11 (Tex. App.—Fort Worth Dec. 7, 2006, pet. denied) (mem.

op.) (mother endangered her unborn child’s physical well-being by overdosing on

sleeping pills while 39 weeks’ pregnant). A parent’s suicide attempt also may

contribute to a finding that the parent engaged in a course of conduct that endangered

a child’s physical or emotional well-being. See In re A.M.C., 2 S.W.3d 707, 716

(Tex. App.—Waco 1999, no pet.).

      The mother admitted that the violence during her relationship with the father

was “ongoing.” This admission supports a reasonable inference that domestic

violence occurred during her pregnancy with Eddie, and, shortly after CPS returned

Eddie to the mother in early 2017, the father and mother had an altercation while the

mother was holding Eddie. Domestic violence, lack of self-control, and a propensity

for violence is evidence of endangerment. See L.B. v. Tex. Dep’t of Family &

Protective Servs., No. 03-09–00429-CV, 2010 WL 1404608, at *5 (Tex. App.—

Austin Apr. 9, 2010, no pet.) (mem. op.) (holding that evidence of exposure to

domestic violence and drug abuse allowed rational factfinder to form firm belief or

conviction that mother engaged in course of conduct that endangered her children).

      The mother’s method of selecting customers to earn income also poses a threat

to Eddie’s well-being. The mother testified that she regularly provides the men with

her address and access gate code and allows them into her apartment without asking

for any identifying information.


                                         14
      The mother acknowledged that sexual predators visit the website where she

advertises but dismissed the notion that her means of obtaining income presented a

greater risk to her safety and well-being than other jobs. During this case, she had

two intimate relationships, both of which involved domestic violence and included

criminal charges against each man. Despite this history, the mother believed that she

could evaluate whether a potential customer might be problematic from a single

telephone call. The mother assured the trial court that she would rent office space

and that Eddie would not be present while she was working but admitted that she

continued to work out of her apartment while visibly pregnant with her second child.

      As a result of the mother’s activities, numerous unknown men, including

possible sexual predators, have easy access to her home. This home environment

endangers a child’s physical and emotional well-being because she has created a

potential for danger that she disregards. See J.H.G., 2017 WL 2378141, at *6.

      Considering all the evidence in the light most favorable to the endangerment

finding, we conclude the trial court reasonably could have formed a firm belief or

conviction that the mother engaged in conduct described in subsection

161.001(b)(1)(E). Further, in light of the entire record, the disputed evidence the trial

court could not reasonably have credited in favor of its endangerment finding is not

so significant that the court could not reasonably have formed a firm belief or

conviction that the mother endangered Eddie. Accordingly, the evidence is legally


                                           15
and factually sufficient to support the trial court’s finding of endangerment under

subsection E. Because the evidence is sufficient to support the trial court’s finding

under subsection E, we do not consider the trial court’s finding under subsection (D).

See A.V., 113 S.W.3d at 362.

C.    Best-Interest Finding

      The mother contends that the evidence is legally and factually insufficient to

support the trial court’s finding that termination of her parental rights was in Eddie’s

best interest. Appellate courts examine the entire record to decide what is in the

child’s best interest. In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). A strong

presumption exists that a child’s best interest is served by preserving the parent-child

relationship. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam). In

considering whether termination is in a child’s best interest, courts consider the

following nonexclusive factors identified by the Texas Supreme Court in Holley v.

Adams:

      (a) the desires of the child,
      (b) the emotional and physical needs of the child now and in the future,
      (c) the emotional and physical danger to the child now and in the future,
      (d) the parental abilities of the individuals seeking custody,
      (e) the programs available to assist these individuals to promote the best
      interest of the child,
      (f) the plans for the child by these individuals or by the agency seeking
      custody,
      (g) the stability of the home or proposed placement,
                                          16
      (h) the parent’s acts or omissions that may indicate the existing parent-
      child relationship is not a proper one, and
      (i) any excuse for the parent’s acts or omissions.

544 S.W.2d 367, 372 (Tex. 1976). Evidence establishing one of the predicate acts

under section 161.001(b)(1) may be relevant to determining the child’s best interest,

including endangerment of the child. In re A.M., 495 S.W.3d 573, 581 (Tex. App.—

Houston [1st Dist.] 2016, pet. denied). The Department need not prove all of the

best-interest factors as a condition precedent to parental termination, “particularly if

the evidence was undisputed that the parental relationship endangered the safety of

the child.” C.H., 89 S.W.3d 17, 27 (Tex. 2002).

      The mother’s endangering behavior while pregnant with the second child

supports the trial court’s finding that termination is in Eddie’s best interest. Despite

having participated in family services before becoming pregnant again, she engaged

in behaviors that posed an extreme risk to the life of her unborn child.

      The mother acknowledges that when the Department instituted these

proceedings when, after her relapse into substance abuse, she struggled for a time,

binging on cocaine and attempting suicide, but she points out that she regained her

sobriety and completed all services required by the family service plan. The mother’s

relapse, however, occurred while her parental rights were in jeopardy and when she

had been sober for less than a year. The caseworker testified to the Department’s

concern that the mother would resume substance abuse once the Department was no

                                          17
longer monitoring her behavior. Based on this past behavior, the trial court could

reasonably infer that the mother was likely to relapse again in the future. See In re

J.S.-A, 2017 WL 891236, at *8 (Tex. App—Houston [1st Dist.] Feb. 15, 2018, pet.

denied) (“Although evidence of past misconduct or neglect, standing alone, may not

be sufficient to show present unfitness, a factfinder may measure a parent’s future

conduct by his past conduct indicating that it is in a child’s best interest to terminate

his parental rights.”).

      Further, despite the availability of programs to assist the mother in improving

her parental abilities—specifically, in addressing domestic violence—she has not

shown the kind of meaningful change that would prevent a reasonable factfinder

from forming a firm belief or conviction that termination of her parental rights was

in Eddie’s best interest. The incident of assault that led to the father’s criminal

conviction occurred after the parents had successfully completed substance-abuse

rehabilitation programs and other services during the FBSS phase, and shortly after

CPS had returned Eddie to his parents. Although the parents could have attended

domestic-violence classes before Eddie’s return had CPS known domestic violence

was a problem, the mother admitted that she did not tell CPS about the ongoing

violence in her relationship with the father because doing so might have prolonged

the agency’s involvement. The incident of assault during the mother’s second

relationship occurred while she was attending domestic-violence classes. She asked


                                           18
police to drop charges against her partner, and her testimony at trial minimized the

incident. These responses suggest that the mother did not learn or choose to

implement the lessons from the domestic-violence classes. The mother notes her

testimony that she is abstaining from intimate relationships, but neither her

experience in past relationships nor her current relationship status demonstrates an

ability to avoid future violent partners or the circumstances that lead to domestic

violence.

      Eddie is too young to express his desires and also too young to protect himself

from danger. He is a happy child and enjoyed visits with the mother. Some evidence

indicates that he is bonded with the mother; other evidence, however, suggests that

that bond has weakened with the passage of time. He has lived with the foster parents

most of his young life; they provide a safe, loving, and nurturing home. The foster

mother expressed the family’s love of Eddie and desire to have him become a part

of their family. The record also shows that the Department recently became aware

of a possible kinship placement, which it intended to explore further before deciding

Eddie’s permanent placement.

      Considering the Holley factors and reviewing all of the evidence in the light

most favorable to the trial court’s finding, we conclude that a reasonable factfinder

could have formed a firm belief or conviction that termination of the mother’s

parental rights was in Eddie’s best interest. Moreover, none of the disputed evidence


                                         19
was so significant that the factfinder could not have formed such a firm belief or

conviction. We therefore conclude that the evidence was both legally and factually

sufficient to support termination of the mother’s parental rights to Eddie.

                               FATHER’S APPEAL

       The father’s court-appointed appellate counsel has moved to withdraw and

filed an Anders brief, stating that, in his professional opinion, the appeal is without

merit and that there are no arguable grounds for reversal. See Anders, 386 U.S. at

744.

       Anders procedures are appropriate in an appeal from a trial court’s final order

in a parental-rights termination suit. In re K.D., et al., 127 S.W.3d 66, 67 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). Counsel has certified that he delivered a

copy of the brief to the father and informed him of his right to examine the appellate

record and to file a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim.

App. 2008). The father did not timely file a response and DFPS waived its right to

respond.

       The brief submitted by the father’s appointed appellate counsel states his

professional opinion that no arguable grounds for reversal exist and that any appeal

would therefore lack merit. See Anders, 386 U.S. at 744. Counsel’s brief meets the

minimum Anders requirements by presenting a professional evaluation of the record




                                          20
and stating why there are no arguable grounds for reversal on appeal. See id. at 744;

Schulman, 252 S.W.3d at 406–07.

       When we receive an Anders brief from an appointed attorney who asserts that

no arguable grounds for appeal exist, we determine independently whether arguable

grounds exist by conducting our own review of the entire record. Johnson v. Dep’t

of Family & Protective Servs., Nos. 01-08-00749-CV & 01-08-00750-CV, 2010 WL
5186806, at *1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.);

see K.D., 127 S.W.3d at 67; In re D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston

[14th Dist.] 2004, no pet.). If we determine that arguable grounds for appeal exist,

we abate the appeal and remand the case to the trial court to allow the appointed

attorney to withdraw. See Johnson, 2010 WL 5186806, at *2. Then, the trial court

appoints another attorney to present all arguable grounds for appeal. See id.

       On the other hand, if our independent review of the record leads us to conclude

that the appeal is frivolous, we may affirm the trial court’s judgment by issuing an

opinion in which we explain that we have reviewed the record and find no reversible

error. See id.

       Accordingly, we have reviewed the record and, having found no reversible

error, we affirm the trial court’s judgment and grant counsel’s motion to withdraw.

See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam); A.M., 495 S.W.3d at

581. Counsel’s duty to his client extends through the exhaustion or waiver of “all


                                          21
appeals.” TEX. FAM. CODE § 107.016(2)(B). If the father chooses to pursue a petition

for review to the Supreme Court of Texas, “appointed counsel’s obligations can be

satisfied by filing a petition for review that satisfies the standards for an Anders

brief.” P.M., 520 S.W.3d at 27–28.

                                 CONCLUSION

      We affirm the judgment of the trial court.




                                             Gordon Goodman
                                             Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        22